Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for application priority No. 16/442,299 filed on June 14, 2019, which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claims 1 – 20 are currently pending in the instant application.  

Claim Objections
Claims 1, 3-5, 8, 10-12, 14 and 16-18 are objected to. The claim language applies the term “correspond” that makes the claims indefinite. Neither the claim language nor the specification provide a criteria on how a “correspond” relationship is established. 
Similarly, claims 6, 8, 13-14 and 19 are objected to. The claim language applies the term “correlation” that makes the claims indefinite. Neither the claim language nor the specification provide a criteria on how a “correlation” relationship is established. 
Claims 1, 5, 6, 8, 13 and 14 are objected to. The claim language applies the term “feature vector” without providing the magnitude or direction of the claimed “feature vector”.
Claims 2, 9 and 15 are objected to. The claim language applies the term “horizontally” to describe the orientation of the sensors. However, the sensors are distributed on a handle of a handheld device. The horizontal orientation cannot be reasonably maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-20 are rejected under 103 as being unpatentable over Marsden; Randal J. et al. (US 20150324116 A1) in view of Hamilton; Alistair et al. (US 20060278715 A1)  
As to claim 1, Marsden discloses a method comprising: receiving data generated by a plurality of sensors ([0240] FIG. 11B is a schematic view representative of an exemplary virtual onscreen keyboard 1170).
Marsden does not appear to explicitly disclose the plurality of sensors being distributed on a handle of a handheld controller. 
However, in a similar field of endeavor, Hamilton discloses a plurality of sensors distributed on a handle of a handheld controller ([0029] FIG. 3(a) illustrates an example of a handheld terminal 300 ... The handheld terminal 300 further includes user input keypad 330 for allowing a user to input information and/or operational commands. The user input keypad 330 can include a modulator key 370 that when actuated can switch between characters assigned to an individual key.
Notice Marsden’s sensors are distributed on a virtual onscreen keyboard, while Hamilton teaches a set of physical keys built on a handle of a handheld terminal 300.
Notice also that Examiner considers having the sensors distributed on a handle of a handheld controller a design option). 
The combination of Marsden and Hamilton continues to teach, clustering, based at least in part on the data, a plurality of feature vectors (Marsden Fig. 11A, with a common and well-known QWER keyboard. 
Hamilton  [0015] FIGS. 3(a) thru 3(c) illustrate exemplary handheld terminals and/or keypads in accordance with various exemplary aspects of the present invention.
Hamilton  [0022] FIG. 1 ...The block diagram 100 can include a keypad mapping component 120 that can map a predetermined character (and/or function) 140 to an individual key (not shown) of the keypad 110. 
Marsden and Hamilton provide the above examples on how the keys are clustered, based on an designer’s judgement. Hamilton further allows the keys being programmable to fit different users for their own customized need. 
Examiner also considers the claim language “clustering, based at least in part on the data, a plurality of feature vectors” indefinite, as applicant fails to clarify what data or  feature vectors are involved. Even if the same data, the same plurality of feature vectors are used, different users would likely ended up having different clustering outcomes, because the clustering is a choice of an individual), each feature vector corresponding to a sensor of the plurality of sensors and describing a correlation between the sensor and one or more other sensors of the plurality of sensors ( a vector is a quantity having direction as well as magnitude, the claim language is indefinite as it fails to disclose how a vector is generated from a plurality of sensors ); and assigning, based at least in part on the clustering, at least a first subset of the plurality of sensors to a first group that corresponds to a first finger of a hand and a second subset of the plurality of sensors to a second group that corresponds to a second finger of the hand (Marsden [0242] FIG. 11C
The diagram shows how one row of keys correspond to the fingers of a user. Similarly for the remaining rows of keys (not shown) ).
It would have been obvious to one of ordinary skill in the art to include Hamilton’s physical keys into Marsden’s display system, such that “the user/operator should be able to enter information rapidly and accurately, and typically should not be required to undergo extensive and time consuming training in order to use the keypad arrangement for rapid data entry”, as disclose by Hamilton in paragraph [0006]. 

As to claim 2, Hamilton continues to disclose the method of claim 1, wherein: the plurality of sensors are distributed on the handle in rows of sensors (Fig. 3(a)), the rows oriented substantially horizontally on the handle (Fig. 3(a): when the phone is placed horizontally as shown); the first subset of the plurality of sensors comprises at least some sensors in one or more first rows of the rows (Top row with keys 1, 2 and 3); and the second subset of the plurality of sensors comprises at least some sensors in one or more second rows of the rows (second row with keys 4, 5 and 6). 

As to claim 3, Marsden continues to disclose the method of claim 1, wherein: the first finger corresponds to a middle finger (Fig. 11C : the first finger is next to a middle finger); the second finger corresponds to a ring finger (the second finger is next to a ring finger); and the assigning further comprises assigning a third subset of the plurality of sensors to a third group that corresponds to a pinky finger (the right-most and left-most keys in each of the rows are assigned to the pinky fingers as shown in Fig. 11C). 

As to claim 4, Hamilton continues to disclose the method of claim 3, wherein the assigning further comprises assigning a fourth subset of the plurality of sensors (Fig. 3(a) touch screen 315 )to a fourth group that corresponds to a non-finger group (person of ordinary skill in the art would agree a touch screen is operable by a finger or a pen/stylus). 

As to claim 5, Marsden continues to disclose the method of claim 1, wherein the clustering of the plurality of feature vectors comprises assigning each feature vector of the plurality of feature vectors to one of a first cluster that correspond to the first group or a second cluster that corresponds to the second group (Fig. 11C: left-side keys correspond to left-hand fingers; right-side keys correspond to right-hand fingers). 

As to claim 6, Marsden continues to disclose the method of claim 1, further comprising determining the plurality of feature vectors based at least in part on a covariance matrix that indicates correlations between pairs of sensors of the plurality of sensors (Fig. 11C: each left-side key can be paired up with one of the right-side keys, as an example. Covariance matrix is a known mathematical method. Using this method as a computation tool is a user’s choice). 

As to claim 7, Marsden continues to disclose the method of claim 6, wherein the covariance matrix is a n x d covariance matrix, where n is a number of the plurality of sensors, and where d is less than n (Fig. 11C: the number of keys in a row is 5, the number of rows is 4, the matrix dimension is 5 x 4). 

As to claim 8, Marsden discloses a system comprising: a controller (Fig. 1 CPU 110) having a plurality of sensors (Touch sensors 120)
Marsden does not appear to explicitly disclose the plurality of sensors being spread about  a handle of a handheld controller. 
However, in a similar field of endeavor, Hamilton discloses the plurality of sensors spread about a handle of the controller ([0029] FIG. 3(a) illustrates an example of a handheld terminal 300 ... The handheld terminal 300 further includes user input keypad 330 for allowing a user to input information and/or operational commands. The user input keypad 330 can include a modulator key 370 that when actuated can switch between characters assigned to an individual key.
Notice Marsden’s sensors are distributed on a virtual onscreen keyboard, while Hamilton teaches a set of physical keys built on a handle of a handheld terminal 300.
Notice also that Examiner considers having the sensors distributed on a handle of a handheld controller a design option). 
The combination of Marsden and Hamilton continues to teach the system comprising
one or more processors (Marsden Fig. 1 Processor, CPU 110); and memory storing computer-executable instructions that, when executed by the one or more processors (Memory 140, containing Program memory 150 and Data memory 160), cause performance of operations comprising: receiving data generated by a plurality of sensors ([0240] FIG. 11B is a schematic view representative of an exemplary virtual onscreen keyboard 1170); clustering, based at least in part on the data, a plurality of feature vectors (Marsden Fig. 11A, with a common and well-known QWER keyboard. 
Hamilton  [0015] FIGS. 3(a) thru 3(c) illustrate exemplary handheld terminals and/or keypads in accordance with various exemplary aspects of the present invention.
Hamilton  [0022] FIG. 1 ...The block diagram 100 can include a keypad mapping component 120 that can map a predetermined character (and/or function) 140 to an individual key (not shown) of the keypad 110. 
Marsden and Hamilton provide the above examples on how the keys are clustered, based on an designer’s judgement. Hamilton further allows the keys being programmable to fit different users for their own customized need. 
Examiner also considers the claim language “clustering, based at least in part on the data, a plurality of feature vectors” indefinite, as applicant fails to clarify what data or  feature vectors are involved. Even if the same data, the same plurality of feature vectors are used, different users would likely ended up having different clustering results, because the clustering is a choice of an individual), each feature vector corresponding to a sensor of the plurality of sensors and describing a correlation between the sensor and one or more other sensors of the plurality of sensors ( a vector is a quantity having direction as well as magnitude, the claim language is indefinite as it fails to disclose how a vector is generated from a plurality of sensors ); 
 and assigning, based at least in part on the clustering, at least a first subset of the plurality of sensors to a first group that corresponds to a first finger of a hand and a second subset of the plurality of sensors to a second group that corresponds to a second finger of the hand (Marsden [0242] FIG. 11C
The diagram shows how one row of keys correspond to the fingers of a user. Similarly for the remaining rows of keys (not shown) ).
It would have been obvious to one of ordinary skill in the art to include Hamilton’s physical keys into Marsden’s display system, such that “the user/operator should be able to enter information rapidly and accurately, and typically should not be required to undergo extensive and time consuming training in order to use the keypad arrangement for rapid data entry”, as disclose by Hamilton in paragraph [0006]. 

As to claims 9-11, Marsden and Hamilton disclose the system performing the methods of claims 9-11, respectively, as explained in claims 2-4 Office Action. Claims 9-11 are therefore rejected with similar rationale as claims 2-4, respectively. 

As to claim 12, Marsden and Hamilton disclose the system of claim 8, wherein the operations further comprise, after the assigning: receiving additional data generated by the plurality of sensors (Hamilton 0022] Fig. 1:: keypad 110); and providing the additional data to an application (Such hand held terminal can further includes data capture mechanism(s) (not shown) such as ... image capture camera) to generate image data corresponding to the hand (The mapping component 120 can interface with a user via a touch screen (not shown), and can be part of the keypad assembly, or part of the hand held terminal host device itself). 

As to claim 13, Marsden and Hamilton disclose the system performing the method of claim 6, as explained in claim 6 Office Action. Claim 13 is therefore rejected with similar rationale as claim 6.

As to claim 14, Marsden and Hamilton disclose  one or more non-transitory computer-readable media (Hamilton Fig. 1 Processor 130 with Memory. Similarly Marsden Fig. 1 Memory 140) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors (Marsden Fig. 1 CPU 110) to perform acts comprising: receiving data generated by a plurality of sensors distributed on a handle of a handheld controller; clustering, based at least in part on the data, a plurality of feature vectors, each feature vector corresponding to a sensor of the plurality of sensors and describing a correlation between the sensor and one or more other sensors of the plurality of sensors; and assigning, based at least in part on the clustering, at least a first subset of the plurality of sensors to a first group that corresponds to a first finger of a hand and a second subset of the plurality of sensors to a second group that corresponds to a second finger of the hand (the preceding limitation is the same as stated in the method of claim 1, therefore it is rejected with similar rationale as explained in claim 1 Office Action). 

As to claims 18, Marsden and Hamilton disclose the computer-executable instructions performing the operation of the system in claim 12, as explained in claims 12 Office Action. Claim 18 therefore is rejected with similar rationale as claim 12.

As to claims 15-17 and 19-20, Marsden and Hamilton disclose the computer-executable instructions performing the methods of claims 2-4 and 6-7, respectively, as explained in claims 2-4 and 6-7 Office Action. Claims 15-17 and 19-20 are therefore rejected with similar rationale as claims 2-4 and 6-7, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621